 Case 1:19-cv-01130-LPS Document 49 Filed 09/08/20 Page 1 of 2 PageID #: 447



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

LAITRAM, L.L.C., and INTRALOX, L.L.C.,              )
                                                    )
               Plaintiffs,                          )
                                                    )
v.                                                  )   C. A. No. 19-1130-LPS
                                                    )
ASHWORTH BROS., INC.,                               )
                                                    )
               Defendant.                           )
                                                    )

             STIPULATION AND [PROPOSED] ORDER TO STAY ACTION

       WHEREAS, Plaintiffs Laitram, L.L.C., and Intralox, L.L.C. filed a complaint against

Defendant Ashworth Bros., Inc. alleging infringement of U.S. Patent Nos. 10,023,388 (the

“’388 Patent”) and 10,189,645 (the “’645 Patent”); and

       WHEREAS, on August 31, 2020, the Patent Trial and Appeal Board (“PTAB”) of the

United States Patent and Trademark Office (“PTO”) instituted two inter partes review

proceedings: (1) IPR2020-00593 directed to the ’388 Patent; and (2) IPR2020-00594 directed

to the ’645 Patent (collectively, the “IPRs”);

       WHEREAS, the Parties have met and conferred and have agreed to the entry of a stay

in the above action pending the outcome of both IPRs;

       THE PARTIES HEREBY STIPULATE AND AGREE, subject to the Court’s

approval, as follows:

       1.      This action is STAYED until the final disposition of both IPRs, including any

appeal, reconsideration, and/or rehearing.

       2.      Within five (5) business days of the date of final disposition of both IPRs, the

parties shall file a joint status report informing the Court of the resolution of the IPRs.
 Case 1:19-cv-01130-LPS Document 49 Filed 09/08/20 Page 2 of 2 PageID #: 448




DATED: September 8, 2020

MORRIS, NICHOLS, ARSHT & TUNNELL LLP               YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Anthony D. Raucci                              /s/ Karen L. Pascale
Jack B. Blumenfeld (#1014)                         Karen L. Pascale (#2903)
Anthony D. Raucci (#5948)                          Robert M. Vrana (#5666)
1201 North Market Street                           Rodney Square
Wilmington, DE 19899                               1000 North King Street
(302) 658-9200                                     Wilmington, DE 19801
jblumenfeld@mnat.com                               (302) 571-6600
araucci@mnat.com                                   kpascale@ycst.com
                                                   rvrana@ycst.com
Attorneys for Plaintiffs, Laitram L.L.C. and
Intralox, L.L.C.                                   Attorneys for Defendant, Ashworth Bros., Inc.


        IT IS SO ORDERED this ________ day of September, 2020.



                                               _______________________________________
                                               CHIEF, UNITED STATES DISTRICT JUDGE




26997314.1                                     2
